DISMISS and Opinion Filed August 23, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-00956-CV

                      JEREMIAH VANCE, Appellant
                                 V.
                    WEST & ASSOCIATES, LLP, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-11530

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this appeal. In November 2018, we abated this case due to the

suggestion of bankruptcy filed by Vance. See TEX. R. APP. P. 8.2.

      An independent review of the federal Public Access to Court Electronic

Records (PACER) system shows no pending bankruptcy proceeding associated with

this appeal. We notified the parties by letter dated May 7, 2021, requesting they

inform the Court of the status of this appeal. When no one responded, we then sent

a second letter, dated July 21, 2021, informing the parties that the appeal would be

reinstated and dismissed for want of prosecution within ten days unless we heard

from either party. See id. 42.3(b),(c). To date, no party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Gibbs v. Bank One, Tex., 2021 WL 1747855, at *1 (Tex.

App.—Dallas May 4, 2021, no pet.) (mem. op.).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

180956F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JEREMIAH VANCE, Appellant                    On Appeal from the 134th Judicial
                                             District Court, Dallas County, Texas
No. 05-18-00956-CV          V.               Trial Court Cause No. DC-17-11530.
                                             Opinion delivered by Chief Justice
WEST & ASSOCIATES, LLP,                      Burns. Justices Molberg and
Appellee                                     Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered August 23, 2021




                                       –3–